Exhibit 10.4

ALTERRA CAPITAL HOLDINGS LIMITED
2000 STOCK INCENTIVE PLAN

1. Purpose. The purpose of the Alterra Capital Holdings Limited 2000 Stock
Incentive Plan (the “Plan”) is to enhance the ability of Alterra Capital
Holdings Limited (the “Company”) and its subsidiaries to attract employees,
consultants and directors of outstanding ability and to provide employees,
consultants and directors with an interest in the Company parallel to that of
the Company’s shareholders.

2. Definitions.

(a) “Award” shall mean an award determined in accordance with the terms of the
Plan.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Cause” shall mean (i) if a Participant is party to an employment agreement
or consulting or similar agreement with the Company and such agreement includes
a definition of Cause, the definition contained therein with respect to that
Participant or (ii) if no such employment, consulting or similar agreement
exists, it shall mean (A) a Participant’s habitual drug or alcohol use; (B) a
Participant’s conviction by a court of competent jurisdiction, or a pleading of
“no contest” or guilty to a felony or the equivalent if outside the United
States or any other crime involving fraud, dishonesty or moral turpitude; (C) a
Participant’s engaging in fraud, embezzlement or any other misconduct with
respect to the Company or its affiliates; (D) a Participant’s violation of any
written Company policies or rules regarding conduct; or (E) a Participant’s
failure or refusal to perform his duties for the Company or a Subsidiary.

(d) “Change in Control” shall mean (i) a sale, assignment, transfer or other
disposition of securities in one or more related transactions where the
shareholders immediately prior to such transaction cease to beneficially own
more than 50% of the total combined voting power of the Company’s outstanding
securities; (ii) a merger, consolidation, reorganization or similar corporate
event in which the shareholders immediately prior to such transaction cease to
beneficially own more than 50% of the total combined voting power of the
Company’s outstanding securities or more than 50% or more of the total combined
voting power of the resultant corporation or entity if the Company does not
survive such transaction; or (iii) the sale, transfer, assignment or other
disposition of all or substantially all of the Company’s property, assets or
business to one or more unrelated parties. Notwithstanding the foregoing, no
Change in Control shall be deemed to occur as a result of an Initial Public
Offering of the Company or any necessary actions taken, as determined by the
Board, in order to effectuate such Initial Public Offering.

(e) “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

(f) “Committee” shall mean (i) prior to an Initial Public Offering, and subject
to the provisions of Section 4 hereof, the entire Board and (ii) subsequent to
an Initial Public Offering, the Board or a committee of at least two members of
the Board appointed by the Board to administer the Plan and to perform the
functions set forth herein and who are “non-employee directors” within the
meaning of Rule 16b-3 as promulgated under Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and who are also “outside
directors” within the meaning of Section 162(m) of the Code.

(g) “Common Stock” shall mean the common stock, $1.00 par value per share, of
the Company.

(h) “Fair Market Value” per share as of a particular date shall mean the last
reported sale price (on the day immediately preceding such date) of the Common
Stock on the New York Stock Exchange (or any other exchange or national market
system upon which price quotations for the Company’s Common Stock is regularly
available); provided, however, that prior to an Initial Public Offering, Fair
Market Value per share shall mean, as of any date, the fair market value on such
date as determined in good faith by the Board, but shall be at least book value
per share.

(i) “Immediate Family Member” shall mean, except as otherwise determined by the
Committee, a Participant’s children, stepchildren, grandchildren, parents,
stepparents, grandparents, spouse, siblings, in-laws and persons related by
reason of legal adoption.

(j) “Initial Public Offering” shall mean the consummation of the first public
offering of the Company’s Common Stock pursuant to a registration statement
(other than on Form S-8 or successor forms) filed with, and declared effective
by the Securities and Exchange Commission.

(k) “Incentive Stock Option” shall mean a stock option which is intended to meet
the requirements of Section 422 of the Code.

(l) “Non-Employee Director” shall mean any member of the Board who is not an
employee of the Company or any Subsidiary or is not directly nominated by a
shareholder of the Company.

(m) “Nonqualified Stock Option” shall mean a stock option which is not intended
to be an Incentive Stock Option.

(n) “Option” shall mean either an Incentive Stock Option or a Nonqualified Stock
Option.

(o) “Participant” shall mean an employee, consultant, service provider, or
director of the Company or its Subsidiaries and any other individual who, will
become an employee, consultant, service provider or director of the Company or
its Subsidiaries after the date of grant, in either case, who is selected to
participate in the Plan in accordance with Section 5.

(p) “Subsidiary” shall mean any affiliate or subsidiary of the Company;
provided, that, with respect to Incentive Stock Options, such term shall mean
any subsidiary of the Company that is a corporation and which at the time
qualifies as a “subsidiary corporation” within the meaning of Section 424(f) of
the Code.

3. Shares Subject to the Plan. Subject to adjustment in accordance with
Section 17, the total of the number of shares of Common Stock which shall be
available for the grant of Awards under the Plan shall not exceed 8,000,000.
Shares of Common Stock used to pay the required Option price or tax obligations,
or shares of Common Stock not issued in connection with settlement of an Award
or that are used or withheld to satisfy tax obligations of the Participant
shall, notwithstanding anything herein to the contrary, not be available again
for other Awards under the Plan. Shares of Common Stock underlying Awards under
the Plan that are forfeited, cancelled, expire unexercised, or are settled in
cash are available again for Awards under the Plan. Subject to adjustment in
accordance with Section 17, no Participant shall be granted, during any calendar
year, Options to purchase more than 1,000,000 shares of Common Stock. Common
Stock available for issue or distribution under the Plan shall be authorized and
unissued shares or shares reacquired by the Company in any manner.

4. Administration.

(a) The Plan shall be administered by the Board, unless and until the Board
shall appoint a Committee to administer the Plan. All references to the
Committee hereinafter shall mean the Board if no such Committee has been
appointed.

(b) The Committee shall (i) approve the selection of Participants,
(ii) determine the type of Awards to be made to Participants, (iii) determine
the number of shares of Common Stock subject to Awards, (iv) determine the terms
and conditions of any Award granted hereunder (including, but not limited to,
any restriction and forfeiture conditions on such Award) and (v) have the
authority to interpret the Plan, to establish, amend, and rescind any rules and
regulations relating to the Plan, to determine the terms and provisions of any
agreements entered into hereunder, and to make all other determinations
necessary or advisable for the administration of the Plan. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award in the manner and to the extent it shall deem desirable to
carry it into effect.

(c) Any action of the Committee shall be final, conclusive and binding on all
persons, including the Company and its subsidiaries and shareholders,
Participants and persons claiming rights from or through a Participant.

(d) The Committee may delegate to officers or employees of the Company or any
subsidiary, and to service providers, the authority, subject to such terms as
the Committee shall determine, to perform administrative functions with respect
to the Plan and Award agreements.

(e) Members of the Committee and any officer or employee of the Company or any
subsidiary acting at the direction of, or on behalf of, the Committee shall not
be personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified by the Company with respect to any such action or determination.

5. Eligibility. Individuals eligible to receive Awards under the Plan shall be
the officers, other employees, consultants, service providers and directors of
the Company and its Subsidiaries and such other individuals who will become
employees, consultants, service providers or directors of the Company and its
Subsidiaries after the date of grant, in either case, as selected by the
Committee. In addition, all Non-Employee Directors shall be eligible to receive
such Awards as the Committee may from time to time determine, as provided in
Section 11 hereof.

6. Awards. Awards under the Plan may consist of Options, restricted Common
Stock, restricted Common Stock units, purchases, share awards or other awards
based on the value of the Common Stock. Awards shall be subject to the terms and
conditions of the Plan and shall be evidenced by an agreement containing such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall deem desirable.

7. Options. Options may be granted under the Plan in such form as the Committee
may from time to time approve pursuant to terms set forth in an Option
agreement. The Committee may alter or waive, at any time, any term or condition
of an Option that is not mandatory under the Plan.

(a) Types of Options and Limitation on Amount. Each Option agreement shall state
whether or not the Option will be treated as an Incentive Stock Option or a
Nonqualified Stock Option. Incentive Stock Options shall only be granted to
employees of the Company and its Subsidiaries. No employee shall be granted
Incentive Stock Options which, when first exercisable during any calendar year
(combined with all other incentive stock option plans of the Company and its
Subsidiaries), will permit such employee to purchase stock that has an aggregate
Fair Market Value (determined as of the time the Option is granted) of more than
$100,000; provided, that, any Options granted in excess of such amount shall
automatically be deemed to be Nonqualified Stock Options.

(b) Option Price. The purchase price per share of the Common Stock purchasable
under an Option shall be determined by the Committee, but in the case of
Incentive Stock Options, the Option price will be not less than 100% of the Fair
Market Value of the Common Stock on the date of the grant of the Option and in
the case of Incentive Stock Options granted to an employee owning stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company and its Subsidiaries (a “10% Shareholder”) the price per
share specified in the agreement relating to such Option shall not be less than
110% of the Fair Market Value per share of the Common Stock on the date of
grant.

(c) Option Period. The term of each Option shall be fixed by the Committee, but
no Option shall be exercisable after the expiration of 10 years from the date
the Option is granted; provided, however, that in the case of Incentive Stock
Options granted to 10% Shareholders, the term of such Option shall not exceed
5 years from the date of grant.

(d) Exercisability. Each Option shall vest at a rate determined by the Committee
at or subsequent to grant.

(e) Method of Exercise. Options may be exercised, in whole or in part, by giving
written notice of exercise to the Company specifying the number shares of Common
Stock to be purchased. Such notice shall be accompanied by the payment in full
of the Option purchase price. Such payment shall be made: (a) in cash, or (b) to
the extent authorized by the Committee, by surrender of shares of Common Stock
owned by the holder of the Option for at least six (6) months prior to exercise
of the Options, or (c) following an Initial Public Offering, through
simultaneous sale through a broker of shares acquired on exercise, as permitted
under Regulation T of the Federal Reserve Board, or (d) through additional
methods prescribed by the Committee, or (e) by a combination of any such
methods. A Participant’s subsequent transfer or disposition on any shares
acquired upon exercised on an Option shall be subject to any applicable U.S. or
non-U.S. laws, specifically securities law.

8. Restricted Stock. The Committee may from time to time award restricted Common
Stock under the Plan to eligible Participants. Restricted Common Stock may not
be sold, assigned, transferred or otherwise disposed of, or pledged or
hypothecated as collateral for a loan or as security for the performance of any
obligation or for any other purpose, for such period (the “Restricted Period”)
as the Committee shall determine. The Committee may define the Restricted Period
in terms of the passage of time or in any other manner it deems appropriate. The
Committee may alter or waive at any time any term or condition of restricted
Common Stock that is not mandatory under the Plan.

Unless otherwise determined by the Committee, upon termination of a
Participant’s service relationship with the Company or any Subsidiary for any
reason prior to the end of the Restricted Period, the restricted Common Stock
shall be forfeited and the Participant shall have no right with respect to the
Award.

Except as restricted under the terms of the Plan and any Award agreement, any
Participant awarded restricted Common Stock shall have all the rights of a
shareholder.

If a share certificate is issued in respect of restricted Common Stock, the
certificate shall be registered in the name of the Participant, but shall be
held by the Company for the account of the Participant until the end of the
Restricted Period.

The Committee may also award restricted Common Stock in the form of restricted
Common Stock units having a value equal to an identical number of shares of
Common Stock. Payment of restricted Common Stock units shall be made in shares
of Common Stock or in cash or in a combination thereof (based upon the Fair
Market Value of the Common Stock on the day the Restricted Period expires), all
as determined by the Committee in its sole discretion.

9. Stock Purchases. The Committee may authorize eligible individuals to purchase
Common Stock in the Company at a price above, equal to or below the Fair Market
Value of the shares at the time of grant. Any such offer may be subject to the
conditions and terms the Committee may impose. The Company may make loans
available to eligible Participants in connection with the purchase of shares of
Common Stock, as the Committee, in its discretion, may determine. The terms and
conditions of any such loans shall be determined by the Committee, in its sole
discretion.

10. Stock Awards. Subject to such performance and employment conditions as the
Committee may determine, awards of shares of Common Stock or awards based on the
value of the shares of Common Stock may be granted either alone or in addition
to other Awards granted under the Plan. Any Awards under this Section 10 and any
shares covered by any such Award may be forfeited to the extent so provided in
the Award agreement, as determined by the Committee. Payment of shares of Common
Stock awards made under this Section 10 which are based on the value of shares
of Common Stock may be made in shares or in cash or in a combination thereof
(based upon the Fair Market Value of the shares on the date of payment), all as
determined by the Committee in its sole discretion.

11. Non-Employee Director Awards.

(a) The Committee, or such other committee as the Board may designate, shall in
its discretion authorize the grant of Awards to Non-Employee Directors in such
amounts and subject to such terms and conditions as the Committee, or such other
designated committee, shall from time to time determine; provided that the
granting of any Option hereunder shall be subject to Section 11(B).

(b) The purchase price for each Option granted under this Section 11 to a
Non-Employee Director shall be the Fair Market Value of the Common Stock on the
date of grant of the Option.

12. Change in Control. Upon the occurrence of a Change in Control, all Options
shall automatically become vested and exercisable in full and all restrictions,
if any, on any Common Stock awards, restricted Common Stock, or restricted
Common Stock units granted hereunder shall automatically lapse. The Committee
may, in its discretion, include such further provisions and limitations in any
agreement documenting such Awards as it may deem equitable and in the best
interests of the Company.

13. Withholding. The Company shall have the right to deduct from any payment to
be made pursuant to the Plan the amount of any taxes required by law to be
withheld therefrom, or to require a Participant to pay to the Company in cash
such amount required to be withheld prior to the issuance or delivery of any
shares of Common Stock or the payment of cash under the Plan. At the discretion
of the Committee, such taxes may be paid by (a) delivering previously owned
shares of Common Stock or (b) having the Company retain shares which would
otherwise be delivered upon exercise or payment of Awards or (c) any combination
of a cash payment or the methods set forth in (a) and (b) above. For purposes of
(a) and (b) above, shares of Common Stock shall be valued at their Fair Market
Value. If and to the extent authorized by the Committee, the Company may, upon
election by a Participant, withhold from any distribution of shares hereunder,
shares of Common Stock with a Fair Market Value in excess of the Participant’s
required minimum withholding obligation.

14. Nontransferability, Beneficiaries. Unless otherwise determined by the
Committee with respect to the transferability of Nonqualified Stock Options by a
Participant to his Immediate Family Members (or to trusts or partnerships or
limited liability companies established for such family members), no Award shall
be assignable or transferable by the Participant, otherwise than by will or the
laws of descent and distribution or pursuant to a beneficiary designation, and
Options shall be exercisable, during the Participant’s lifetime, only by the
Participant (or by the Participant’s legal representatives in the event of the
Participant’s incapacity). Each Participant may designate a beneficiary to
exercise any Option held by the Participant at the time of the Participant’s
death or to be assigned any other Award outstanding at the time of the
Participant’s death. If no beneficiary has been named by a deceased Participant,
any Award held by the Participant at the time of death shall be transferred as
provided in his will or by the laws of descent and distribution.

15. No Right to Employment. Nothing contained in the Plan or in any Award under
the Plan shall confer upon any employee any right with respect to the
continuation of employment with the Company or any of its Subsidiaries, or
interfere in any way with the right of the Company to terminate his or her
employment at any time. Nothing contained in the Plan shall confer upon any
employee or other person any claim or right to any Award under the Plan.

16. Governmental Compliance. Each Award under the Plan shall be subject to the
requirement that if at any time the Committee shall determine that the listing,
registration or qualification of any shares issuable or deliverable thereunder
upon any securities exchange or under any U.S. or non-U.S. law, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition thereof, or in connection therewith, no such grant or award may be
exercised or shares issued or delivered unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

17. Adjustments. In the event of any share dividend or split, recapitalization,
merger, consolidation, spinoff, combination or exchange of shares or other
corporate change or event, or any distribution to holders of the shares of
Common Stock other than regular cash dividends, that results in a change in the
outstanding shares of Common Stock, the number or kind of shares of Common Stock
available for Options and Awards under the Plan shall be adjusted by the
Committee as it shall in its sole discretion deem equitable and the number and
kind of shares of Common Stock subject to any outstanding Awards granted under
the Plan and the purchase price thereof shall be adjusted by the Committee as it
shall in its sole discretion deem equitable to preserve the value of such
Awards.

18. Award Agreement. Each Award under the Plan shall be evidenced by an
agreement setting forth the terms and conditions, as determined by the
Committee, which shall apply to such Award, in addition to the terms and
conditions specified in the Plan.

19. Amendment. The Board may amend, suspend or terminate the Plan or any portion
thereof at any time, provided that (a) no amendment shall be made without
shareholder approval if such approval is necessary to comply with any applicable
law, regulation or stock exchange rule and (b) the Committee may, to the extent
consistent with the terms of any applicable Award agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate any Award theretofore granted or the associated Award
agreement, prospectively or retroactively; provided, that, any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of any Participant with
respect to any Award theretofore granted shall not to that extent be effective
without the consent of the affected Participant; provided, further, that without
shareholder approval, except as otherwise permitted under Section 17 of the
Plan, (i) no amendment or modification may reduce the Option price of any
Option, (ii) the Committee may not cancel any outstanding Option and replace it
with a new Option, another Award or cash and (iii) the Committee may not take
any other action that is considered a “repricing” for purposes of the
shareholder approval rules of the applicable securities exchange or inter-dealer
quotation system on which the Common Stock is listed or quoted. If the Board so
delegates, the Committee may amend or modify the Plan, except to the extent such
amendment involves increasing the maximum number of shares of Common Stock
available for issuance under the Plan.

20. General Provisions.

(a) The Committee may require each Participant purchasing or acquiring shares
pursuant to an Award under the Plan to represent to and agree with the Company
in writing that such Participant is acquiring the shares for investment and
without a view to distribution thereof.

(b) All certificates for shares of Common Stock delivered under the Plan
pursuant to any Award shall be subject to such stock-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the shares of Common Stock are then listed, and any
applicable U.S. or non-U.S. securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions. If the Committee determines that the issuance of shares of
Common Stock hereunder is not in compliance with, or subject to an exemption
from, any applicable U.S. or non-U.S. securities laws, such shares shall not be
issued until such time as the Committee determines that the issuance is
permissible.

(c) Following an Initial Public Offering, it is the intent of the Company that
the Plan satisfy, and be interpreted in a manner that satisfies, the applicable
requirements of Rule 16b-3 as promulgated under Section 16 of the Exchange Act
so that Participants will be entitled to the benefit of Rule 16b-3, or any other
rule promulgated under Section 16 of the Exchange Act, and will not be subject
to short-swing liability under Section 16. Accordingly, if the operation of any
provision of the Plan would conflict with the intent expressed in this
Section 20(c), such provision to the extent possible shall be interpreted and/or
deemed amended so as to avoid such conflict.

(d) Except as otherwise provided by the Committee in the applicable grant or
Award agreement, a Participant shall have no rights as a shareholder with
respect to any shares subject to an Award until a certificate or certificates
evidencing shares shall have been issued to the Participant and, subject to
Section 17, no adjustment shall be made for dividends or distributions or other
rights in respect of any share for which the record date is prior to the date on
which Participant shall become the holder of record thereof.

(e) Except as otherwise provided in an Award agreement, the laws of Bermuda
shall apply to all Awards and interpretations under the Plan.

(f) Where the context requires, words in any gender shall include any other
gender.

(g) Headings of Sections are inserted for convenience and reference, they do not
constitute any part of this plan.

21. Term of Plan. Subject to earlier termination pursuant to Section 19, the
Plan shall have a term of 10 years from its Effective Date.

22. Effective Date; Approval of Shareholders. The Plan is effective upon
shareholder approval at the Company’s first annual meeting of shareholders
(“Effective Date”).

23. Reloads. The Committee may provide, at or subsequent to the date of grant of
any Option (including without limitation Nonqualified Stock Options under
Section 11 hereof), that in the event a Participant pays the Option price of
such option (in whole or in part) or satisfies his/her tax withholding
obligations (in whole or in part) by tendering, Common Stock owned by the
Optionee or having withheld Common Stock otherwise issuable upon exercise, such
Participant shall automatically be granted a reload option for the number of
shares of Common Stock used to pay the exercise price or otherwise withheld. The
reload option shall be subject to the terms and conditions that the Committee
will in its discretion provide, consistent with the terms of the Plan. The
Committee may provide in any award agreement that if a reload option is granted
as set forth above, one or more successive reload options will be automatically
granted to an Optionee who pays all or part of the exercise price or satisfies
his/her tax withholding obligations (in whole or in part) of any such reload
option by tendering Common Stock owned by the Participant or having withheld
Common Stock otherwise issuable upon exercise of such reload option.

24. Shareholders Agreement. Prior to an Initial Public Offering, it is a
condition to the exercise of any Option granted hereunder or any other Award
granted hereunder that the Participant and any of his or her permitted
transferees agree to be bound by the terms and conditions of the Company’s
shareholders agreement as it may be amended from time to time (the “Shareholders
Agreement”). In any event, any shares of Common Stock acquired with respect to
any Award made hereunder shall be subject to the provisions of the Shareholders
Agreement regarding restrictions on transfer and the right of certain
shareholders to compel sale of shares of Common Stock. A copy of the
Shareholders Agreement will be made available upon request.

